DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 09/02/2021. Claims 1, 3, 8, 10, 11, 13, 19, 20 and 22 have been amended. Claims 1-23 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for a parent Application No. 62/701996, filed on 07/23/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
 
Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.

(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations recited in claims 2 and 12, for example, “wherein storing the one or more data blocks and the at least one first metadata object on the storage media is performed concurrently” do not appear to further limit the subject matter of claims 1 and 11 since, for example, claim 1 recites a duplicated limitation “concurrently storing the one or more first data blocks and the at least  one first metadata object on the storage media”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2018/0107592), hereinafter Hashimoto in view of Kim et al. (US 2017/0199685), hereinafter Kim, and further in view of Noyes et al. (US 2018/0089019), hereinafter Noyes.
Regarding claims 1, 11, and 20, taking claim 11 as exemplary, Hashimoto teaches a system (Hashimoto, Fig.1, storage system 1) for handling data on at least one storage device (Hashimoto, Fig.1, see flash memory 16), the system comprising: 
a non-transitory memory device, wherein modules of instruction code are stored (Hashimoto, [0027]), and a controller (Hashimoto, Fig.1, see controller 14) associated with the memory device, and configured to execute the modules of instruction code, whereupon execution of said modules of instruction code, the controller is configured to perform at least one of: 
receive, from a computing device (host), a first storage-access request for storing at least one data segment, comprising one or more data blocks and at least one first metadata object (Hashimoto, [0067], the controller 14 of the storage device 2 fetches the write command from the submission queue 50; [0068], the host 3 transmits the user data stored in the WB 54 along with the host metadata attached thereto, to the storage device 2 through the interface 10; Fig.13), wherein content of the at least one first metadata object corresponds to content of the one or more data blocks (Hashimoto, [0057], the host metadata 61 contain a data size thereof, a data size of the user data 60 to which the host metadata 61 is attached, the File ID (Object ID or logical address) of the user data 60, CRC (cyclic redundancy check) code for the user data 60, a unique command identifier (UCID) identifying a write command 91); 
concurrently store the one or more data blocks and the at least one first metadata object on the at least one storage device (Hashimoto, [0069], the controller 14 writes the group of the user data, the host metadata, and the device metadata (i.e., the write data) and the ECC code in the determined physical location of the flash memory 16 (input block 42)); 
send an acknowledgement to the computing device (Hashimoto, [0070], Upon writing of the write data in the input block 42, in step 1309, the controller 14 transmits a write completion notification … to the host 3); and 
after receiving the at least one data segment from the computer device, using the first metadata object to validate the storage of the one or more data blocks in an offline validation process.  
Hashimoto teaches storing the one or more first data blocks and the at least one first metadata object on the storage media, nevertheless, Hashimoto does not explicitly teach concurrently store the data blocks and metadata object, as claimed. Hashimoto also does not teach after receiving the at least one data segment from the computing device, using the first metadata object to validate the storage of the one or more data blocks in an offline validation process, as claimed.
However, Hashimoto in view of Kim teaches concurrently store the one or more data blocks and the at least one first metadata object on the at least one storage device (Kim, [0138]), in an embodiment of the present disclosure, by simultaneously writing and storing the user data and the metadata in the super memory block through a one-shot program).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate teachings of Kim to simultaneously write and store user data as well as metadata through a one-shot program. A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Kim because it improves 
The combination of Hashimoto and Kim does not teach after receiving the at least one data segment from the computing device, using the first metadata object to validate the storage of the one or more data blocks in an offline validation process, as claimed.
However, the combination of Hashimoto in view of Noyes teaches after receiving the at least one data segment from the computing device, using the first metadata object to validate the storage of the one or more data blocks (Noyes, [0098], when configuration data … are received at the programming interface 56 and stored in the blocks 32 … the one or more CRC values may be generated by the processor 12 and sent with the configuration data to the programming interface 56, which forwards the configuration data and/or CRC values to the EDE 220 for storage of the CRC values. Whenever the processor 12 initializes a validation of the configuration data of the SRM, the processor 12 may instruct the EDE 220 to read the SRM, perform one or more subsequent CRC value calculations, and compare the one or more subsequent CRC values to the one or more initial CRC values) in an offline validation process (Noyes, [0111], When the processor 12 issues the instruction to validate the integrity of the SRMs 230, the programming and instruction control system 159 sends the instruction to perform the SRM integrity validation to the EDE 220; claim 10, wherein the EDE is configured to perform the integrity validation at the block level, at a core level including the plurality of blocks, or both; Note – A validation operation is a separate process from a write operation.).

Claims 1 and 20 have similar limitations as claim 11 and they are rejected for the similar reasons. Furthermore, with regards to claim 20, Noyes further teaches calculating at least one metadata value from the content of the one or more data object (Noyes, [0098], In some embodiments, the EDE 220 may calculate one or more initial CRC values based on the received configuration data at a first time and store the one or more CRC values in a memory).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Noyes to calculate one or more CRC values based on received write data and perform verification on stored data blocks using the calculated CRC values when a verification request is issued. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Noyes because it improves reliability of the storage system disclosed in the combination of Hashimoto by validating integrity of the data stored in a storage system (Noyes, [0097]).
Regarding claims 2 and 12, taking claim 12 as exemplary, the combination of Hashimoto, Kim, and Noyes teaches all the features with respect to claim 11 as outlined above. The combination of Hashimoto further teaches the system of claim 11, wherein the controller is configured to store the one or more data blocks and the at least one metadata object concurrently on the storage media (Kim, [0138]), in an embodiment of the present disclosure, by simultaneously writing and storing the user data and the metadata in the super memory block through a one-shot program).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate teachings of Kim to simultaneously write and store user data as well as metadata through a one-shot program. A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Kim because it improves efficiency and performance of the storage system disclosed in Hashimoto by processing command data faster and in a more stable manner (Kim, [0138]).  
 Claim 2 has similar limitations as claim 12 and is rejected for the similar reasons.

Claims 3, 7, 8, 13, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Kim, and Noyes as applied to claims 1, 12, and 20 respectively above, and further in view of Brown et al. (US 2005/0232279), hereinafter Brown.
Regarding claims 3, 13, and 22, taking claim 13 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 12 as outlined above. The combination of Hashimoto does not explicitly teach the system of claim 12, wherein the 
However, the combination of Hashimoto in view of Brown teaches the system of claim 12, wherein the controller is configured to:
 store at least one fidelity flag associated with at least one respective metadata object (Brown, [0050], each of the data packets sent or received by a virtual network adapter includes two flags, (1) a no checksum flag, and (2) a checksum good flag; [0052], when a checksum is to be verified based on the state of a no checksum flag and a checksum good flag); 
attribute an initial invalid value to the at least one fidelity flag signifying that storage of the at least one respective metadata object has not been validated (Brown, [0052], A checksum is verified if the no checksum flag and the checksum good flag are unset in a logical 0 state; [0059], a hosting partition that supports checksum offload verifies the checksum only if the flags indicate that the checksum exists and has not already been verified. These states are the default values of the flags); 
determine a value of the at least one fidelity flag according to an outcome of the offline validation process (Brown, [0066], If the checksum offload is supported, then verification that the checksum is performed by the physical network adapter is conducted (step 704). Next, a determination is made as to whether the checksum is good (step 706)); and 
update the value of the stored fidelity flag to valid value if the metadata object is validated in the offline validation process (Brown, [0066],  If the checksum is good, then the checksum good flag is set in a data packet that is to be sent onto the interpartition virtual network (step 708)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Brown to store a no checksum flag and a checksum good flag in a header of each data packet to determine whether a checksum verification is needed and update the checksum good flag based on the results of the checksum verification process. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto because it improves efficiency of the system disclosed in the combination of Hashimoto by only performing checksum verification when it is determined to be necessary (Brown, [0042]). 
Claims 3 and 22 have similar limitations as claim 13 and they are rejected for the similar reasons.
Regarding claim 7 and 17, taking claim 17 as exemplary, the combination of Hashimoto, Kim, Noyes, and Brown teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto further teaches the system according to claim 13, wherein the controller is configured to perform an offline validation process by: reading the one or more first data blocks stored on the one or more storage devices; reading the at least one first, respective metadata object stored on the one or more storage device; producing at least one second metadata object from the one or more first, read data blocks; and comparing the content of the at least one first read metadata object to the content of the at least one second, produced metadata object (Noyes, [0098], Whenever the processor 12 initializes a validation of the configuration data of the SRM, the processor 12 may instruct the EDE 220 to read the SRM, perform one or more subsequent CRC value calculations, and compare the one or more subsequent CRC values to the one or more initial CRC values; [0106]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Noyes to perform verification on stored data blocks using the CRC values when a verification request is issued. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Noyes because it improves reliability of the storage system disclosed in the combination of Hashimoto by validating integrity of the data stored in a storage system (Noyes, [0097]).
Claim 7 has similar limitations as claim 17 and is rejected for the similar reasons.
Regarding claim 8, the combination of Hashimoto, Kim, Noyes, and Brown teaches all the features with respect to claim 7 as outlined above. The combination of Hashimoto further teaches the method according to claim 7, wherein reading the one or more first data blocks is prompted by at least one of:
receiving, from a computing device, a request for reading the at least one data block from the storage media (Hashimoto, [0030]; [0032], The OS 11 operates to transmit commands including the read command 90, the write command 91, the scan  receiving an asynchronous interrupt or message from at least one hardware module (Noyes, [0106]); receiving a synchronous interrupt or message from at least one hardware module; receiving at least one asynchronous interrupt or message from a software process; or receiving at least one synchronous interrupt or message from a software process.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Noyes to receive a validation instruction to perform a verification on stored data blocks using the CRC values when a verification request is issued. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Noyes because it improves reliability of the storage system disclosed in the combination of Hashimoto by validating integrity of the data stored in a storage system (Noyes, [0097]).

s 4, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Kim, Noyes, and Brown as applied to claims 3, 13, and 22 respectively above, and further in view of Butt (US 2013/0055054), hereinafter Butt.
Regarding claims 4, 14, and 23, taking claim 14 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system of claim 13 wherein the controller is further configured to delete the at least one first metadata object if the offline validation process fails, as claimed.
However, the combination of Hashimoto in view of Butt teaches the system of claim 13 wherein the controller is further configured to delete the at least one first metadata object if the offline validation process fails (Butt, [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Butt to delete host CRC and replace it with storage device (internal) CRC if the storage device CRC does not match with the host CRC. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Butt because it improves accuracy and security with the system disclosed in the combination of Hashimoto to coordinate the use of multiple data protection (e.g. CRC) algorithms when providing end-to-end data protection (Butt, [0006]).
Claims 4 and 23 have similar limitations as claim 14 and they are rejected for the similar reasons.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Kim, Noyes, and Brown as applied to claims 3 and 13 respectively above, and further in view of Tsukamoto et al. (US 2012/0254636), hereinafter Tsukamoto.
Regarding claims 5 and 15, taking claim 15 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system of claim 13, wherein the controller is configured to maintain a metadata table, wherein at least one entry is configured to associate a content of at least one metadata object to at least one fidelity flag, so as to maintain a condition of fidelity of at least one data block stored on the at least one storage device, as claimed.
However, the combination of Hashimoto in view of Tsukamoto teaches the system of claim 13, wherein the controller is configured to maintain a metadata table, wherein at least one entry is configured to associate a content of at least one metadata object to at least one fidelity flag, so as to maintain a condition of fidelity of at least one data block stored on the at least one storage device (Tsukamoto, [0176], by referring to the invalid-block management table (TBM) 213 b, the NAND write controller 214 e writes the CRC-code-added data to, in the NAND flash memory 201 a, the block whose “invalid” flag [0]; [0071]; The invalid-block management table (TBM) 213 b in the present embodiment has entries d01 to d20 associated with the respective blocks a01 to a20 in the NAND flash memory 201 a. Each entry has a flag for identifying “dirty” or “invalid”; Fig. 12).

Claim 5 has similar limitations as claim 15 and is rejected for the similar reasons.

Claims 6, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Kim, Noyes, and Brown as applied to claims 3 and 13 respectively above, and further in view of Schaff et al. (US 2017/0228174), hereinafter Schaff.
Regarding claims 6 and 16, taking claim 16 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving, from a computing device, a second request for storing the at least one data segment, wherein the second request comprises at least one second metadata object; 
However, the combination of Hashimoto in view of Schaff teaches the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving, from a computing device, a second request for storing the at least one data segment (Schaff, [0048], at block 525, host system 105-a may send a request to storage controller 210-a to write a second data set to storage medium 225-a.), wherein the second request comprises at least one second metadata object (Hashimoto, [0057], the host metadata 61 contain a data size thereof, a data size of the user data 60 to which the host metadata 61 is attached, the File ID (Object ID or logical address) of the user data 60, CRC (cyclic redundancy check) code for the user data 60, a unique command identifier (UCID) identifying a write command 91); and comparing the content of the at least one second metadata object with content of the at least one metadata object stored on the at least one storage device (Schaff, [0048], For example, as depicted at block 535, storage controller 210-a may determine that the identified one or more attributes of the second data set match the one or more attributes of the first data set; [0003]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Schaff to receive a second write request and compare the content of the first metadata associated with the first write request to the second metadata associated with the second write request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of 
Claim 6 has similar limitations as claim 16 and is rejected for the similar reasons.
Regarding claims 9 and 18, taking claim 18 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving a first request to access the at least one data segment on the at least one storage device, wherein the first request comprises one or more first metadata objects corresponding to content of the one or more first data blocks; storing the one or more first metadata objects in a cache memory device; receiving a second request to access the data segment, comprising one or more second metadata objects; and comparing the content of one or more second metadata objects to the content of one or more first metadata objects that are stored on the cache memory device, as claimed.
However, the combination of Hashimoto in view of Schaff teaches the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving a first request to access the at least one data segment on the at least one storage device (Schaff, [0047], at block 505, host system 105-a may send to storage controller 210-a a request to write a first data set to storage medium 225-a), wherein the first request comprises one or more first metadata objects corresponding to content of the one or more first data blocks (Schaff, [0047], At block 510, storage controller 210-a may analyze the first data set ; storing the one or more first metadata objects in a cache memory device (Schaff, [0047], At block 520, storage controller 210-a stores one or more attributes of the first data set to system memory); receiving a second request to access the data segment, comprising one or more second metadata objects (Schaff, [0048], at block 525, host system 105-a may send a request to storage controller 210-a to write a second data set to storage medium 225-a. At block 530, storage controller 210-a may analyze the second data set. For example, storage controller 210-a may identify one or more attributes of the second data set); and comparing the content of one or more second metadata objects to the content of one or more first metadata objects that are stored on the cache memory device (Schaff, [0048], compare these identified attributes with attributes of data sets previously stored to storage medium 225-a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Schaff to receive a second write request and compare the content of the first metadata associated with the first write request to the second metadata associated with the second write request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Schaff because it improves accuracy and efficiency of the system disclosed in the combination of Hashimoto to be able to identify if a match between data sets (Schaff, [0004])  
Claim 9 has similar limitations as claim 18 and is rejected for the similar reasons.

s 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Kim, Noyes, and Brown as applied to claims 3 and 13 above, and further in view of Gschwind et al. (US 2017/0132132), hereinafter Gschwind.
Regarding claims 10 and 19, taking claim 19 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto further teaches the system according to claim 13, wherein the controller is further configured to: receive, from a computing device. a storage access request to read one or more data blocks from the storage media (Noyes, [0106], Upon receipt of the instruction to validate the SRM configuration data integrity, the EDE 220 may compute subsequent CRC values by retrieving the SRM configuration data from the SRMs 230), wherein the request comprises at least one first metadata value; read the one or more data blocks and at least one corresponding fidelity flag from the storage media; if the value of the fidelity flag is 'False', then calculate, by the computing device, a second metadata value from the content of the one or more read data blocks(Brown, [0066], If the checksum offload is supported, then verification that the checksum is performed by the physical network adapter is conducted (step 704). Next, a determination is made as to whether the checksum is good (step 706)); and if the first metadata value and the second metadata value match, then update the value of the fidelity flag to 'True' (Brown, [0066],  If the checksum is good, then the checksum good flag is set in a data packet that is to be sent onto the interpartition virtual network (step 708))

However, the combination of Hashimoto in view of Gschwind teaches wherein the request comprises at least one first metadata value (Gschwind, [0222], read request 3311 is comprised of … and CRC (cyclic redundancy check) information field 3306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Gschwind to include a CRC information field in a read request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Gschwind because it improves reliability of the system disclosed in the combination of Hashimoto by providing a CRC associated with a read request to detect an error that may occur during a transfer of read request from a source to a destination (Gschwind, [0022]).  
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Kim, and Noyes as applied to claim 20 above, and further in view of Xiang et al. (US 2018/0004593), hereinafter Xiang and Tsukamoto et al. (US 2012/0254636), hereinafter Tsukamoto.
Regarding claim 21, the combination of Hashimoto teaches all the features with respect to claim 20 as outlined above. The combination of Hashimoto further teaches the method of claim 20, wherein the offline validation process is selected from a list consisting of; offline rewriting of the stored data object by the one or more controllers; offline reading of the stored data object by the one or more controllers (Noyes, [0098], [0106]); offline reading of the stored data object by one or more client computing devices (Hashimoto, [0030], The host 3 sends, to a storage device 2 via the corresponding interface 10, a number of commands for accessing the storage device 2. The commands include a read command 90); and offline reading of the stored data object by a caching system.  
The combination of Hashimoto does not explicitly teach offline rewriting of the stored data object by the one or more controllers and offline reading of the stored data object by a caching system, as claimed.
However, the combination of Hashimoto in view of Xiang teaches offline rewriting of the stored data object by the one or more controllers (Xiang, [0046])

However, the combination of Hashimoto in view of Tsukamoto teaches offline reading of the stored data object by a caching system (Tsukamoto, [0092] – [0094], In order to inhibit corruption of the cache data input from the read controller 222, the data buffer unit 214 d 1 performs an XOR (exclusive OR) operation to generate XOR parity data and adds the XOR parity data to the cache data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Tsukamoto to perform error checking on retrieved cache data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Tsukamoto because it improves reliability of the system disclosed in the combination of Hashimoto by preventing corruption of cache data (Tsukamoto, [0094])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136